J-A07010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA; BRANCH TOWNSHIP              :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ROBERT J. JONES                            :
                                               :   No. 1068 MDA 2019
                       Appellant               :

          Appeal from the Judgment of Sentence Entered May 29, 2019
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-SA-0000003-2019


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY OLSON, J.:                       FILED: APRIL 13, 2020

       Appellant, Robert J. Jones, appeals pro se from the judgment of

sentence entered on May 29, 2019, following his bench trial de novo appeal

before the Court of Common pleas of Schuylkill County for failing to remove

rubbish from the exterior of his residential property in violation of a local

ordinance.1 Upon review, we dismiss the appeal.

       We briefly summarize the facts and procedural history of this case as

follows.    The Commonwealth cited Appellant with purported local code

violations for having an accumulation of rubbish or garbage on his residential
____________________________________________


1 Branch Township Ordinance No. 1-212, Section 307.1 pursuant to Section
1517 of the Second Class Township Code, 53 P.S. Section 65101 (governing
the condition and maintenance of all property building structures in the
Township).
J-A07010-20



property.2 The magisterial district court found Appellant to be in violation of

Section 307.1 and ordered him to pay $340.72 in fines and costs. Appellant

appealed pro se to the Court of Common Pleas of Schuylkill County for a de

novo hearing. Following two days of testimony, the trial court affirmed the

magisterial district court decision by order entered on May 29, 2019. This

timely pro se appeal resulted.3

       Upon review, we dismiss Appellant’s appeal for failing to substantially

comply with our rules of appellate procedure.           We have previously

determined:

       When briefing the various issues that have been preserved, it is
       an appellant's duty to present arguments that are sufficiently
       developed for our review. Commonwealth v. Gould, 912 A.2d
869, 873 (Pa. Super. 2006).

       The brief must support the claims with pertinent discussion, with
       references to the record and with citations to legal authorities.
       Id.; Pa.R.A.P. 2119(a), (b), (c). Citations to authorities must
       articulate the principles for which they are cited. Pa.R.A.P.
       2119(b).

       This Court will not act as counsel and will not develop arguments
       on behalf of an appellant. Gould, 912 A.2d at 873. Moreover,
       when defects in a brief impede our ability to conduct meaningful
       appellate review, we may dismiss the appeal entirely or find
       certain issues to be waived. Id.; Pa.R.A.P. 2101.



____________________________________________


2 Appellant was also cited for storing motor vehicles on the property under
Section 302.8 of the local ordinance. However, he abated that problem and
that offense is not at issue herein.

3  Appellant and the trial court complied with Pa.R.A.P. 1925. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on August 26, 2019.

                                           -2-
J-A07010-20



Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).

“[A]lthough this Court is willing to construe liberally materials filed by a pro

se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–252 (Pa. Super.

2003) (citation omitted). “Accordingly, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.” Id.

         Here, aside from affixing a copy of the local ordinance at issue to his

appellate brief, Appellant has not provided this Court with any pertinent legal

discussion regarding the issue(s) he purports to appeal.          Furthermore,

Appellant failed to set forth a statement of questions presented section of his

brief and instead presents a stream of conscious presentation of four issues

he deems worthy of review.       See Pa.R.A.P. 2119(a) (stating argument shall

be divided into as many sections as there are questions presented, followed

by discussion with citation to relevant legal authority); see also Pa.R.A.P.

2116(a) (explaining statement of questions involved must state concisely

issues to be resolved); see also Commonwealth v. Maris, 629 A.2d 1014

(Pa. Super. 1993) (stating noncompliance with Rule 2116 is particularly

grievous because statement of questions involved defines specific issues for

review). Appellant also fails to include our scope of review in his appellate

brief.     See Pa.R.A.P. 2111(a)(3).    Based upon the foregoing deficiencies,




                                       -3-
J-A07010-20



Appellant’s appellate brief precludes meaningful review and, thus, we dismiss

the appeal.4

       Appeal dismissed. Jurisdiction relinquished.

       Judge Dubow joins.

       Judge McLaughlin concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2020




____________________________________________


4   The trial court discerned that Appellant’s chief complaint was that the
compliance officer did not specifically inform Appellant of what specific items
required removal from the property. See Trial Court Opinion, 8/26/2019, at
4. Ultimately, the trial court determined that Appellant admitted that he had
not removed items of rubbish, but had merely moved items to other locations
on the property to hide them from view. Id. at 6. Upon review of photographs
taken after Appellant’s purported remedial efforts, the trial court determined
that the “various combustible and noncombustible waste materials such as
wood, rubber, tin cans, metals, mineral matter and other similar materials”
were so pervasive that “[t]o have the [o]fficer complete an itemization of the
rubbish to be removed by Appellant [was] not warranted.” Id. at 7. Although
we dismiss this appeal, we would otherwise affirm the trial court’s opinion, as
it did not err as a matter of law in affirming the magisterial district court’s
decision. See Slice of Life, LLC v. Hamilton Township Zoning Hearing
Board, 207 A.3d 886, 898 (Pa. 2019) (“Interpretation of the language of an
ordinance presents a question of law for which the standard of review is de
novo and the scope of review is plenary.”)

                                           -4-